Citation Nr: 0402313	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  99-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).  

Procedural history

The veteran served on active duty from October 1967 to August 
1969.  He served in Vietnam and is the recipient of the 
Combat Infantryman Badge. 

The veteran was granted service connection for PTSD in a July 
1999 rating decision and was awarded a 10 percent disability 
rating.  The veteran disagreed with the rating assigned and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in November 1999.  
Subsequently, in a February 2000 rating decision, the 
veteran's disability rating was increased to 30 percent.  The 
veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated.]  

The veteran's appeal was previously before the Board in 
January 2001, at which time the Board remanded the appeal to 
the RO for additional development and compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  

The veteran requested a hearing before a Member of the Board, 
and in May 2003 he testified at a hearing which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  




FINDINGS OF FACT

1.  The veteran's PTSD is manifested by such symptoms as a 
nightmares, insomnia, depression, anxiety and nervousness, 
and some social withdrawal, which are generally reflective of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks.  Global Assessment of Functioning 
(GAF) scores have been recorded as 51 to 60 in June 1999, 70 
in June 2000, 75 in August 2001, and 70 in November 2002.

2.  The evidence does not show that the veteran's service-
connected PTSD disability is exceptional or unusual.
    

CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002) 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  

With the exception noted, the provisions of the VCAA and the 
implementing regulations are otherwise applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 1999 rating decision, by the October 1999 Statement of 
the Case (SOC), by the January 2001 Board remand, and by the 
February 2000 and April 2002 Supplemental Statements of the 
Case (SSOCs), of the pertinent law and regulations, of the 
particular deficiencies in the evidence with respect to his 
claim, and of the need to submit additional evidence on his 
claim. 

Moreover, upon receipt by the RO of the Board's January 2001 
remand, a letter was sent to the veteran in March 2001, with 
a copy to his representative, which specifically referenced 
the VCAA.  Crucially, the veteran was informed by means of 
that letter as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  Indeed, the RO adjudicated the claim 
again in the April 2002 SSOC, more than one year after it 
sent the letter to the veteran.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) [notice must be 
sent prior to adjudication of the issue by the RO].  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.

In particular, the veteran was afforded a VA social work 
industrial survey in April 1999 and VA psychiatric 
examinations in May 1999 and August  2001, the reports of 
which are of record.  Additionally, the RO requested and 
obtained treatment records from the VA Medical Center in 
Bath, New York.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  See the May 2003 hearing transcript, pages 23-25.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  As 
previously noted, in May 2003, the veteran presented 
testimony at a personal hearing at the RO which was chaired 
by the undersigned. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  This 
is precisely congruent with the veteran's diagnosed 
disability.  In any event, although Diagnostic Code 9411 
pertains specifically to PTSD, all mental disorders are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

The pertinent provisions of Diagnostic Code 9411 read as 
follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
this case, however, there appears to be no pertinent medical 
evidence until approximately the time of filing of the 
veteran's initial claim of entitlement to service connection 
for PTSD.

The record shows that he veteran first sought treatment for 
PTSD in April 1998.  The veteran was prescribed 
antidepressant medication in June 1998 and currently 
participates in group therapy.  The record does not show any 
period of inpatient psychiatric care.  

An April 1999 social work survey reveals that the veteran 
reported that he was employed as a supervisor with a 
construction company and had been married for over 27 years.  
The veteran reported that the major problem with respect to 
his marriage is that he tends to isolate himself from others, 
only enjoying the outside company of fellow Vietnam veterans.  
The veteran found his treatment and medication very helpful 
in that it left him less depressed and anxious.  The veteran 
reported some ongoing depression corresponding to recent life 
events, such as a daughter going away to college and the 
passing of his father.  The veteran indicated that he 
believes that his increased dreams, thoughts and anxiety 
related to Vietnam stem from some of these events.   

The May 1999 VA psychiatric examiner reported that the 
veteran recalled combat experiences and accidental deaths in 
Vietnam.  The examiner noted that since service the veteran 
had been employed continuously and that he held his job with 
his current employer for sixteen years.  The examiner 
reported during the interview that the veteran appeared 
somewhat nervous, restless and tense.  The veteran complained 
of a tendency to withdraw and seclude himself.  The examiner 
noted that the veteran maintained a guarded and vigilant 
attitude and he demonstrated some pressured speech and 
increased psychomotor activity.  The examiner also reported 
that the veteran became easily excitable and irritable.  The 
examiner found no signs suggestive of any impairment of 
reality, signs of delusional ideas or thought disorder, and 
no visual hallucinations.   The veteran's overall affect was 
somewhat sentimental and slightly depressed.  His mood was 
somewhat low.  The examiner reported that the veteran 
demonstrated a reasonably good capacity for control over his 
impulses and reported having a few friends.  However, the 
veteran was anxious and worried that he might lose the 
capacity to earn a living or to compete on the job.  The 
veteran was reported to be oriented and had no problem 
maintaining a reasonably good attention span, up to 30 
minutes; after that he tended to be nervous, uneasy and 
restless.  Recollection appeared to be intact.  The veteran's 
ability to abstract and generalize was intact.  He showed 
some insight regarding his problem.  Judgment was reported as 
fair.  The examiner provided a diagnosis of PTSD with 
features of dysthymic disorder, and the veteran was deemed 
competent and still capable of maintaining gainful 
employment.  

Treatment records from the VA Medical Center in Bath show 
that the veteran has been seen for PTSD on an outpatient 
basis and in group therapy.  The veteran's treatment records 
show that he reported working 60 to 70 hours per week, and 
that he currently suffers from flashbacks, intrusive thoughts 
and nightmares about his experiences in Vietnam.  Treatment 
reports dated in June 1999 show that his GAF score was 51-60.  

Treatment records dated September 1999 by Dr. Q showed that 
the veteran was suffering from chronic PTSD related to combat 
stressors, with frequent intrusive recollections of trauma 
which interferes with his thought continuity and social 
communication, adversely affecting his job performance as a 
supervisor for a construction company.  The examiner noted 
evidence of a decrease in work efficiency and that the 
veteran was unable to perform certain tasks such as operating 
heavy equipment, an activity which requires sustained 
concentration.  Treatment records also revealed that the 
veteran feared losing his temper and this fear diminishes his 
capacity as a supervisor.  The examiner concluded that the 
veteran's symptoms were stable because he was in intensive 
psychotherapy, and found that his symptoms do adversely 
affect his industrial capacity.

Treatment records dated in February 2000 show that the 
veteran denied suicidal and homicidal ideation, but that he 
had intrusive thoughts and nightmares about his war 
experience.  The veteran reported working full-time.  

Treatment records dated in June 2000 show a GAF score of 70.  
The veteran was being maintained on Paxil 20 mg. in the 
morning.  The veteran reported being close with his family.  
The records show that the veteran's PTSD was stable and he 
was working full time as the general manager of a large 
construction company.  The veteran indicated in his treatment 
records that although his job was hectic, he was managing 
okay.  In October 2000 the veteran no longer required 
individual psychotherapy sessions at that time.  

Treatment records from the Bath VA Medical Center dated from 
January 2001 to May 2003 reveal that the veteran regularly 
attended PTSD group therapy.  The records also show that the 
veteran continued to take Paxil 10 mg.  Treatment records 
dated in March 2002 show that the veteran denied having any 
auditory or visual hallucinations.  Although he was mildly 
irritable, his mood was described as euthymic.  The veteran 
also denied having any suicidal or homicidal ideas, intent or 
plans, and no delusional thoughts were exhibited.  The staff 
psychologist noted that the veteran exhibits good impulse 
control, judgment and insight.  Treatment records dated in 
November 2002 reveal a GAF score of 70.

As previously noted, the veteran was afforded a VA 
psychiatric examination in August 2001.  The examiner noted 
that the veteran appeared at ease, calm and composed.  The 
examiner also noted that the veteran became easily guarded 
and vigilant.  The veteran was found to be cooperative, 
showing no sign of increased psychomotor activity.  Although 
the veteran's speech was somewhat pressured,  there were no 
signs of a speech impediment.  There were no signs of 
loosening of association of ideas.  There were no signs 
suggestive of delusional ideas or a thought disorder.  The 
examiner found that the veteran was in touch with reality and 
was very sensitive about his environment and the people he is 
dealing with.  There were no signs of visual or auditory 
hallucinations.  The examiner noted that the veteran 
maintained good attention throughout the interview, showing 
no memory deficits for remote or recent events.  Judgment was 
found to be fair.  The examiner also noted that the veteran 
has difficulty with social contact, he only associates with a 
small group of Vietnam veterans and has a tendency to shy 
away from people.  The examiner found that the veteran is 
socially withdrawn.  The examiner also found that, although 
the veteran has difficulty dealing with schedule and manpower 
demands of his job, he seems to thrive on the stress he 
encounters on the job.  The examiner concluded that, overall, 
the veteran has demonstrated a high level of intellectual 
capacity commensurate with his educational background and is 
capable of maintaining a job at his current level.  The 
examiner assigned a GAF score of 75.

Progress notes dated May 2003 reveal that the veteran was 
seen for a routine psychiatric follow up in April 2003.  
During a follow-up, the veteran had no complaints and talked 
about the war in Iraq.  The veteran denied having any 
auditory or visual hallucinations, paranoia or thoughts about 
suicide, or homicidal ideations.  The veteran also reported 
that he has been compliant with his medication with no side 
effects to report.

In May 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge.  The veteran asserted that 
his service connected PTSD diminishes his ability to perform 
his job duties fully, because he is easily agitated and 
becomes "short with people."  The veteran also indicated 
that he forgets things that are important and are supposed to 
be remembered.  The veteran stated that he is afraid that he 
does not have the ability to remain competitive in his job 
and is afraid for his family if he loses his job due to an 
inability to remain competitive.  The veteran also complained 
about his inability to be comfortable in a social setting 
outside his peers in the PTSD group therapy session.  The 
veteran stated that he faces a lack of understanding from his 
immediate family and that causes some embarrassment for him.  
He stated that his PTSD is a strain on his marriage in 
particular, because it causes a burden on his wife.

The veteran further testified that the coverage of the war in 
Iraq had upset him to the point of "almost uncontrollable 
tears" [hearing transcript, page 18].  He denied homicidal 
ideation but was somewhat ambivalent about suicidal ideation.  
He further stated that he believe that his PTSD was getting 
better, in part because he was more fully participating in 
group sessions at the VAMC.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He essentially contends that the disability is 
more severe than is contemplated by the currently assigned 
rating.  The evidence of record includes medical reports and 
the veteran's own descriptions of his PTSD symptomatology and 
problems he experiences because of PTSD, which has been 
recapitulated above.
 
Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that the veteran's overall level of symptomatology does 
not approximate the criteria enumerated for a 50 percent or 
higher rating.  

At the outset of its discussion, the Board has no reason 
whatsoever to doubt that the veteran's testimony that the 
service-connected PTSD causes him considerable emotional 
anguish.  The record is replete with reference to such 
difficulties as nightmares, sleep disturbances and 
depression.  Unfortunately, as explained above, the Board's 
considerations are limited by regulation to a more objective 
evaluation of social and industrial impairment.  See 
38 C.F.R. § 4.127(b); see also 38 C.F.R. § 4.2:  "Each 
disability must be considered from the point of view of the 
veteran working or seeking work."  Although the regulations 
are certainly not intended to penalize a claimant with a good 
work and social history, such as this veteran, the focus is 
on such objective factors. In this case, the veteran has an 
excellent work history and a very stable family situation, 
which the Board is obligated to consider.  To a certain 
degree, factors such as emotional suffering may not be fully 
reflected in the schedular criteria the Board must apply.  

With specific reference to the criteria for a 50 percent 
evaluation, listed above, the Board notes that the evidence 
contains no findings consistent with a flattened affect.  The 
May 1999 VA psychiatric examiner found that the veteran's 
overall affect was somewhat sentimental and slightly 
depressed.  This description does not appear to the Board to 
approximate a "flattened affect", which logically would 
indicate the absence of or a decrease in affect (the external 
expression of emotions; see DORLANDS ILLUSTRATED MEDICAL 
DICTIONARY 151 (28th ed. 1994)).  The examiner's findings 
indicated that the veteran does outwardly express his 
emotions, and other evidence of record, including the 
veteran's demeanor and testimony during the personal hearing, 
also indicate this.

The evidence is also not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  VA psychiatric 
examinations in May 1999 and August 2001 identified some 
pressured speech, but noted no symptoms of such severity as 
would satisfy this criteria.  During the hearing, the veteran 
indicated that he had a tendency to ramble [see the hearing 
transcript, pages 14-15], but his speech was very logical and 
not verbose throughout the hearing.

The veteran stated during his May 2003 hearing that he does 
have anxiety or panic attacks [see the hearing transcript, 
page 16].  However, the evidence is not consistent with panic 
attacks more than once a week.  In so finding, the Board 
notes that there is ample evidence of such symptoms as 
anxiety and nervousness.  The May 1999 VA psychiatric 
examiner noted that the veteran appeared somewhat nervous, 
restless and tense.  While the objective findings noted are 
consistent with anxiety and nervousness, they do not appear 
to be consistent with or the equivalent of "panic", or 
indeed with panic attacks more than once a week.  While the 
veteran is certainly competent to describe his symptoms, 
where as here there may be a conflict between the veteran's 
assessment or categorization of symptoms and that of the 
medical professionals, the Board favors the opinion of the 
professionals.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The evidence is not consistent with impairment in short and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks).  In the May 2003 
hearing, the veteran indicated that he forgets things; 
however, this does not of itself indicate an impaired memory.  
In a May 2003 progress note, the veteran was described as 
having good short-term and long-term memory.  During the May 
1999 VA psychiatric examination, the veteran was found to 
have no problem maintaining a reasonably good attention span, 
up to 30 minutes, and his recollections appeared to the 
examiner to be intact.  During the August 2001 VA psychiatric 
examination, the examiner noted that the veteran maintained 
good attention throughout the interview, and showed no memory 
deficits for remote or recent events.  In short, while the 
veteran's memory may not be what he expects it to be, or what 
it used to be, the objective evidence does not indicate that 
any significant memory impairment exists.  

The evidence similarly does not appear to indicate impaired 
judgment or with a difficulty in understanding complex 
commands.  The veteran's judgment was reported as "fair" by 
the May 1999 VA psychiatric examiner.  He also found no signs 
suggestive of any impairment of reality, signs of delusional 
ideas or a thought disorder, and no visual hallucinations.  
The veteran was reported to be oriented.  The examiner 
reported that the veteran demonstrated a reasonably good 
capacity for control over his impulses.  Treatment records 
dated in March 2002 show that the veteran was found to 
exhibit good impulse control, judgment and insight.  The 
veteran denied having any auditory or visual hallucinations.  
The August 2001 VA psychiatric examination report includes 
the examiner's finding that the veteran demonstrates "fair" 
judgment.  There were no signs suggestive of any delusional 
ideas or a thought disorder.  

The veteran's judgment has repeatedly been described as 
"fair" by the medical professionals.  The Board interprets 
these assessments as indicating some problems, but nothing 
which may be seen as significantly impacting the veteran's 
employment and social situation.  The veteran's hearing 
testimony essentially endorses this.   Accordingly, the Board 
finds that symptoms consistent with "impaired" judgment or 
a difficulty understanding complex commands are not shown.

The evidence is also not consistent with impaired abstract 
thinking.  The May 1999 VA psychiatric examiner found that 
the veteran's ability to abstract and generalize was intact.  
There is no evidence to the contrary.

The evidence is not consistent with significant disturbances 
of motivation and mood which would be consistent with the 
assignment of a 50 percent disability rating.  During the May 
2003 hearing, the veteran complained that he becomes "short 
with people."  Treatment records dated in March 2002 show 
that the veteran was mildly irritable.  While the rating 
criteria do not define "disturbances," the Board believes 
that such involves significant departures from normal 
behavior.  The Board can identify nothing in the evidence 
that would indicate such disturbances of motivation and mood 
as a feature of the veteran's PTSD.  

The evidence is not consistent with significant difficulty in 
establishing effective work and social relationships.  An 
April 1999 social work survey shows that the veteran was 
employed as a supervisor with a construction company.  The 
May 1999 VA psychiatric examiner found that since service the 
veteran has managed to work continuously and has held the job 
with his current company for sixteen years.  

The most serious findings with respect to this criterion 
appear to come from a September 1999 report of Dr. Q., who 
found frequent intrusive recollections of trauma which 
adversely affect the veteran's job performance.  Dr. Q. noted 
evidence of a decrease in work efficiency and that the 
veteran was unable to perform certain tasks such as operating 
heavy equipment, an activity which requires sustained 
concentration.  VA treatment records also reveal that the 
veteran fears losing his temper in his position as 
supervisor.  He finds that this fear diminishes his capacity 
as a supervisor.  Similar fears were expressed in the May 
1999 VA psychiatric examination report.  Dr. Q concluded that 
the veteran's symptoms were stable because he was in 
intensive psychotherapy, but found that his symptoms do 
adversely affect his industrial capacity.  While such 
findings clearly point to a negative impact on the veteran's 
occupational functioning, they appear to correspond quite 
closely with "occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks," criteria enumerated for a 30 percent rating.  

The Board also notes that while the veteran has frequently 
expressed fears with respect to his ability to remain 
competitive in his job, including a fear of losing his temper 
in his position as supervisor, there is no indication that he 
has in fact done so, or that his symptoms have in fact put 
him in danger of losing his job.  Indeed, the evidence with 
respect to the veteran's actual job performance is quite 
positive.  Such evidence includes a June 2000 treatment 
report showing that the veteran was working full time as the 
general manager of a large construction company.  The veteran 
indicated in his treatment records that he was working 60 to 
70 hours per week, and although his job was hectic, he was 
managing okay.  The August 2001 VA psychiatric examiner found 
that, although the veteran has difficulty dealing with 
schedule and manpower demands of his job, he seems to thrive 
on the stress he encounters on the job.  The examiner 
concluded that, overall, the veteran is capable of 
maintaining a job at his current level.  

In short, while the veteran's PTSD symptoms have clearly 
impacted his occupational performance, overall, his symptoms 
do not appear to be consistent with a difficulty in 
establishing effective work relationships so as to warrant a 
50 percent rating.  

With respect to social impairment, during his May 2003 
hearing, the veteran complained about his inability to be 
comfortable in a social setting outside his peers in the PTSD 
group therapy session.  During a VA psychiatric examination 
in August 2001, the examiner noted that the veteran had 
difficulty with social contact, he has a tendency to shy away 
from people and he only associates with Vietnam veterans.  
The examiner found that the veteran is socially withdrawn.  
Dr. Q. found that the veteran's frequent intrusive 
recollections of trauma interfere with his social 
communication.  While such evidence is clearly consistent 
with impairment in social functioning, the Board finds that 
an overall difficulty in establishing effective social 
relationships is not shown.  Indeed, the veteran has 
demonstrated his ability to establish and maintain effective 
relationships.  He has been married for over 27 years.  In a 
June 2000 treatment report, the veteran reported being close 
with his family.  While the May 1999 psychiatric examiner 
found that the veteran complained of a tendency to withdraw 
and seclude himself, he reported that he did in fact have a 
few friends.  Similarly, the April 1999 social work survey 
contained a finding that the veteran tends to isolate himself 
from others, but did enjoy friendships with his fellow 
Vietnam veterans.  

The Board finds that such evidence demonstrates that the 
veteran is able, without significant difficulty, to establish 
and maintain social relationships within well-defined groups 
of individuals.  While a certain amount of social impairment 
is clearly shown by the veteran's tendency to isolate himself 
outside of those groups, the Board does not believe that such 
selective social withdrawal reflects the severity of symptoms 
contemplated for a 50 percent rating.  

After review of the evidence attributable to the veteran's 
PTSD, the Board can identify few of the symptoms that are 
listed as emblematic of a 50 percent level.  While the 
Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule, see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), the Board has identified 
no symptomatology or other aspect of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a 50 percent rating were approximated, and the 
veteran and his representative have pointed to no such 
pathology.  

The Board additionally observes that the assigned GAF scores 
are, at their most severe, consistent with moderate symptoms, 
but appear to be predominantly reflective of mild to 
transient symptoms.  The VA assessments of record show GAF 
scores of 51 to 60 in June 1999, 70 in June 2000, 75 in 
August 2001, and 70 in November 2002.  It is also worth 
noting that the GAF scores demonstrate improvement over time, 
which both the veteran and his health care providers 
attribute to therapy provided at the VA hospital.  Only one 
score, the oldest, falls below the range of mild 
symptomatology.  In denying a higher rating, the Board places 
great weight on the evaluations of the trained psychiatrists 
who have interviewed the veteran.    

The Board has also considered whether a higher 70 or 100 
percent rating is appropriate; however, for many of the 
reasons already discussed, the evidence does not support a 
conclusion that the veteran has symptoms which would warrant 
the assignment of a such a rating.  With reference to the 
criteria for a 70
  percent rating, the evidence does not show such symptoms as 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

Likewise, with respect to a 100 percent rating, the evidence 
does not show total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 50 percent or higher rating.  It is clear that the 
veteran's PTSD impacts him most directly in a subjective 
manner, due to such problems as insomnia, nightmares and 
depression.  These problems do effect his ability to deal 
with others during the day; in particular, he has testified 
that sleep disturbances leave him tires  and irritable.  
However, a certain degree of occupational impairment is 
contemplated in the rating currently assigned.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In summary, for the reasons stated, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's PTSD warrants an increased schedular rating.

Fenderson considerations 

The veteran's PTSD has been rated as 30 percent disabling 
from January 6, 1999, the date of the veteran's initial claim 
of entitlement to service connection for PTSD.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the period on appeal, 
from January 1999 to present, although the evidence does 
indicate some improvement over time.  The Board notes in 
support of this finding that the GAF scores assigned have 
remained relatively stable but are improving, from 51 to 60 
in June 1999 to 70 in November 2002.  The Board also notes 
the finding of Dr. Q. that the veteran's symptoms now 
appeared to be stable.  There appears to have been none of 
the symptoms which would allow for the assignment of a 50 
percent or higher disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a 30 percent disability rating 
was properly assigned for the entire period.  

Extraschedular consideration

In the July 1999 rating decision, the RO concluded that an 
extraschedular evaluation was not warranted for the 
veteran's service-connected PTSD.  Since this matter has 
been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Indeed, the 
veteran is employed full-time in the same job he has held 
for over twenty years now.  There is no evidence of any 
hospitalization for psychiatric symptoms.  Although the 
veteran's PTSD symptoms have led to him seeking medical 
attention, there is no evidence of an extraordinary clinical 
picture.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2003).  Accordingly, an extraschedular evaluation is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
is against the veteran's claim of entitlement to an 
increased rating for his service-connected PTSD.  The 
benefit sought on appeal is accordingly denied.

ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



